Citation Nr: 0406366	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  98-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946, and died in March 1997.  This case arose when 
the appellant, who is the veteran's widow, appealed a June 
1997 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

By way of explanation of the complex procedural history of 
this case, the Board of Veterans' Appeals (Board) notes that 
the appellant filed a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of the veteran's death in May 1997, which was denied by 
the RO in the June 1997 rating decision.  In a January 2000 
decision, the Board also denied the appellant's claim.

In April 2000, the appellant filed a motion for 
reconsideration of the Board's decision.  In support of her 
claim, she submitted a March 2000 written statement from 
D.T.R., M.D.  In June 2000, the Vice Chairman of the Board 
denied the appellant's motion for reconsideration.  The Board 
then referred the newly submitted evidence to the RO for 
consideration as an attempt to reopen her claim.  In an 
August 2000 rating decision, the RO denied the appellant's 
claim.

The appellant appealed the Board's January 2000 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC or 
Court).  In that litigation, in November 2000, an Unopposed 
Motion for Remand was filed by the VA General Counsel, 
averring that remand was required due to the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order 
of January 2001, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the General Counsel's 
motion.

Thereafter, in a September 2001 decision, the Board denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  She appealed the 
Board's decision to the CAVC.  In that litigation, a Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant, averring that remand was required for issuance of 
a supplemental statement of the case (SSOC) that reflected 
the RO's consideration of Dr. R's March 2000 statement.  In 
an Order of August 2002, the CAVC vacated the Board's 
September 2001 decision and remanded the matter, pursuant to 
the Joint motion.  A copy of the CAVC's Order in this matter 
has been placed in the claims file.

In March 2003, the appellant submitted a new medical 
statement from Dr. R., dated in February 2003.  In May 2003, 
the Board remanded the appellant's claim to the RO for 
issuance of a SSOC as to any evidence received since the May 
1998 SSOC was issued.


FINDINGS OF FACT

1.  The veteran died in March 1997, at the age of 72.  
According to the death certificate, the immediate cause of 
death was respiratory failure due to severe emphysema as a 
result of tobacco use in the past; other significant 
conditions that contributed to the veteran's death were 
diabetes and congestive heart failure.

2.  The competent and objective medical evidence 
preponderates against a finding that a respiratory disorder, 
including severe emphysema, or congestive heart failure or 
diabetes, was manifested during the veteran's period of 
active military service.

3.  At the time of his death, the veteran was service-
connected for an eye disorder, evaluated as noncompensable.

4.  Considering the entire record, including material 
received subsequent to the remands by the Court, the 
objective medical evidence is in relative equipoise as to 
whether the veteran acquired his tobacco/nicotine dependence, 
which was among the underlying causes of death listed on the 
death certificate, during service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
finds that nicotine dependence was incurred in military 
service and that the cause of the veteran's death, which was 
attributed in part to tobacco use, was therefore related to 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1310, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially claims that the veteran began 
smoking during active service, became addicted to tobacco 
during service, smoked for several decades thereafter, and 
eventually died as result of a smoking-related disease, 
emphysema.  She argues that the veteran's long-term use of 
tobacco over many decades caused the conditions that led to 
his death.

I.  Factual Background

The veteran died in March 1997, at the age of 72.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was respiratory failure due to emphysema, 
as a consequence of past tobacco use.  Other significant 
conditions that contributed to his death were congestive 
heart failure and diabetes.  An autopsy was not performed.  
At the time of the veteran's death, he was service-connected 
for a concussion of the right eye, evaluated as 
noncompensable.  

Service medical records (SMRs) are not referable to the 
veteran's use of, or addiction to, tobacco.  When he was 
examined for separation in February 1946, it was noted that a 
chest X-ray was normal, as were his lungs.  

Post-service, a February 1956 VA examination report indicates 
that the veteran's lungs were normal, and otherwise makes no 
reference to smoking or other tobacco use.

A July 1987 private medical record indicates the veteran 
occasionally chewed tobacco, but did not smoke.

A July 1992 medical record from a private hospital shows that 
the veteran complained of shortness of breath and fever of 
one weeks duration, and was hospitalized.  It was noted that 
he had a significant history of smoking from the age of 12, 
and had smoked one pack of cigarettes per day for the past 
several years.  The veteran was diagnosed with bilateral 
pneumonia.  

The private medical records further reflect that the veteran 
continued to require medical care and hospitalizations for 
treatment of chronic obstructive pulmonary disease (COPD).  
In a July 1993 hospital record, a physician noted that the 
veteran used to be a heavy smoker in the past and quit very 
recently, but still had the urge to smoke, and the doctor was 
not convinced the veteran had completely quit smoking.  

In a July 1994 letter to another doctor, a physician noted 
that the veteran was referred in late 1993 for evaluation of 
obstructive airway disease and persistent coughing.  It was 
noted that the veteran suffered from moderate obstructive 
airway disease related to a 50-pack-year cigarette smoking 
history, and had quit smoking in December 1992.

Other private treatment records reflect essentially the same 
diagnosis of obstructive airway disease or emphysema as a 
result of smoking.  The veteran's last hospitalization 
records, dated in March 1997, indicate that he was admitted 
due to cardio respiratory arrest and had a long history of 
fairly severe emphysema with some steroid dependence.  It was 
noted that he smoked a pack of cigarettes a day for 50 years 
but quit approximately 10 years ago.  As noted above, the 
March 1997 certificate of death lists the veteran's immediate 
cause of death as respiratory failure due to emphysema as a 
consequence of past tobacco use. 

In a November 1997 written statement, the veteran's first 
wife said that she had known the veteran since 1931, and that 
he had not used tobacco prior to active service.  She also 
stated that he was smoking one pack of cigarettes a day 
following his release from active service in 1946.  

In a December 1997 written statement, D.T.R., M.D., said that 
he treated the veteran from July 1994 until the veteran died 
in March 1997.  Dr. R. said that during that time the veteran 
was markedly troubled by severe emphysema, which was treated 
with steroids, and that the veteran died from his emphysema.  
Dr. R. said that there was no question in his mind that it 
was the veteran's tobacco use which was the cause of his 
emphysema and his death, as stated on his death certificate.  
Dr. R. indicated that the veteran quit smoking in 
approximately 1992, and the physician was told that the 
veteran had smoked a pack of cigarettes a day for about fifty 
years. 

In a March 2000 written statement, Dr. R. noted that he had 
cared for the veteran during the 1990s, and did not know him 
during his period of active service in the 1940s.  The 
physician said it was immediately clear to him that the 
veteran started using an addictive drug in the 1940s and 
that, after using such a drug for only a short period of 
time, it would be assumed that the veteran was addicted to 
tobacco.  Dr. R. believed that the veteran's tobacco use was 
the most significant contributing factor in his death.  The 
physician said that if the veteran used tobacco from April 
1944 to February 1946, it would "be standard medical thought 
that he was addicted to tobacco by 1946."

In a February 2003 written statement, Dr. R. indicated that 
he had reviewed the veteran's claims file.  Dr. R. said that 
the phrase "50 pack years" was used merely as a general 
approximation.  As to an earlier reference to the fact that 
the veteran may have started smoking at age 12, Dr. R. said 
it would be unreasonable to assume that that was the point at 
which the veteran became addicted to cigarettes, as many 
people experiment with tobacco at a very young age, but do 
not become addicted until they are regular users.  Dr. R. 
said that from the information provided, it sounded pretty 
clear that the veteran did not become a routine smoker until 
he entered active military service.  Thus, in Dr. R.'s 
opinion, "it is more likely than not, that [the veteran] 
became addicted to tobacco while he was on active duty."  
Dr. R. indicated that he had based his opinion upon review of 
the veteran's medical records, the veteran's ex-wife's 
statement, and upon conversations the doctor had with the 
veteran while he was alive.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter before the 
Board. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Certain chronic diseases 
specified by law, even if not shown in service, will be 
presumed to be service connected if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 
These include certain respiratory and cardiovascular 
diseases, none of which was shown, in the present case, 
within the veteran's first post-service year.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

As noted, the appellant is seeking service connection for the 
cause of the veteran's death.  She essentially asserts that 
he began smoking during his military service, became addicted 
to tobacco during service, smoked for several decades 
thereafter, and died as a result of a smoking-related 
disease, emphysema.

At the time of his death in March 1997, the veteran was 
service-connected for only an eye disorder, evaluated as 
noncompensable.  He had not established service connection 
for any other disability, including emphysema, respiratory 
failure, congestive heart failure, or diabetes during his 
lifetime.  Service medical records were not reflective of any 
of these conditions, and the private medical records indicate 
that emphysema was evidently noted in the 1990s, nearly 50 
years after the veteran's discharge from active military 
service.

The Board notes that the United States Congress has passed 
legislation directly addressing claims seeking VA benefits 
for disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 created a new 38 
U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the 
veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1101, 1112 (West 2002).  See 38 U.S.C.A. § 1103(b) (West 
2002).  By its terms, new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  
Therefore, the Board will review the appellant's claim under 
the applicable statutes, laws, and regulations in effect at 
the time she filed her claim for service connection for the 
cause of the veteran's death.

A precedential opinion by the VA General Counsel, which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  VAOPGCPREC 2-93 (Jan. 13, 
1993).  This opinion determined that direct service 
connection of disability might be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.

The General Counsel issued a clarification of the above 
opinion, also in January 1993, and stated that the opinion 
does not hold that service connection will be established for 
a disease related to tobacco use if the affected veteran 
smoked in service, but rather states that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  (Explanation of VAOPGCPREC 2-
93).

The appellant does not assert, nor does the record reasonably 
show, that the veteran's sole service-connected disability, 
residuals of a concussion to the right eye, should have been 
rated 100 percent disabling for 10 years prior to his death, 
an alternative method to obtain dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (West 2002).  Nor does 
she contend that congestive heart failure or diabetes, each 
listed on the death certificate, was incurred or aggravated 
during the veteran's military service.  Further, the 
appellant does not assert, nor does the record reasonably 
show, that any in-service use of tobacco during the veteran's 
21 months of active duty caused emphysema many decades 
following his separation from service.  Her claim is limited 
to the theories described above, essentially that the 
veteran's long-term use of tobacco products over many 
decades, resulting from his acquiring an addiction to 
nicotine in service, caused the conditions that led to his 
death.

As noted above, the SMRs are entirely negative for any 
reference to respiratory failure, emphysema, congestive heart 
failure, or diabetes, of which the initial evidence in the 
1990s reflected diagnoses of emphysema and COPD attributed to 
the veteran's long history of tobacco use.  On review of the 
appellant's written statements and medical evidence 
associated with the file, the Board finds that the veteran 
continued to smoke for decades after his separation from 
service, and there is no medical evidence to show that his 
respiratory failure due to emphysema resulted from the use of 
tobacco during service.  Accordingly, service connection for 
the cause of the veteran's death, on a direct basis, is not 
warranted in this case.

However, with regard to the issue of secondary service 
connection, a precedential opinion by the VA General Counsel 
was issued in May 1997 to clarify when service connection may 
be granted for tobacco-related disability on the basis that 
such disability is secondary to nicotine dependence that 
arose from a veteran's tobacco use during service.  
VAOPGCPREC 19-97 (May 13, 1997).  Specifically, the General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.

In the May 1997 General Counsel Opinion discussed above, it 
was noted that the VA Under Secretary for Health had 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
made the following statement:  "Assuming the conclusion of 
the Under Secretary for Health that nicotine dependence may 
be considered a disease for compensation purposes is adopted 
by adjudicators, secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use may be considered the proximate cause 
of the disability or death which is the basis of the claim."  
VAOPGCPREC 19-97 at p. 2, para. 3.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
in resolving a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence upon nicotine 
during service; and (2) whether nicotine dependence which 
arose during service may be considered the proximate cause of 
claimed disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), provides 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 

The Board is obligated to follow these precedent opinions of 
the General Counsel with regard to tobacco-disability claims.  
See Davis v. West, 13 Vet. App. 178, 183 (1999), vacated on 
other grounds sub nom. Davis v. Principi, 15 Vet. App. 163 
(2001).

A careful review of the claims file discloses that the 
veteran's SMRs contain no reference to the veteran's use of, 
or addiction to, tobacco products.  A February 1946 
separation examination report describes a normal chest X-ray 
and normal lungs.  Post-service, a February 1956 VA 
examination likewise makes no reference to smoking or other 
tobacco use.

However, in support of the appellant's claim, the Board notes 
a November 1997 written statement was submitted from the 
veteran's first wife, to the effect that she had known the 
veteran from 1931 and that he had not used tobacco prior to 
entering service.  The veteran's former wife further stated 
that, when he was released from service in 1946, he was 
smoking at least one pack of cigarettes a day.  

More notable, in the Board's opinion, is that the appellant 
also submitted three written statements from Dr. R., who 
treated the veteran prior to the veteran's death, which 
provide medical evidence of a nexus between claimed in-
service nicotine dependence and respiratory failure due to 
emphysema.  In December 1997, Dr. R. noted that the veteran 
smoked cigarettes for approximately 50 years before he 
stopped smoking in 1992.  Then, in March 2000, Dr. R. said 
that the veteran started using tobacco, an addictive drug, in 
the 1940s and that, after using such a drug for such a short 
period of time, it would be assumed he became addicted.  Dr. 
R. also said that if the veteran had used tobacco from April 
1944 to February 1946, it would be standard medical thought 
that he was addicted to tobacco by February 1946.  

In his February 2003 statement, Dr. R. indicated that he had 
reviewed the veteran's medical records.  As to a comment in 
the record to the effect that the veteran might have started 
smoking at the age of 12, Dr. R. said it would be 
unreasonable to assume that that was the point at which the 
veteran became addicted to cigarettes, as many people 
experiment with tobacco at a very young age but do not become 
addicted until they are regular users.  In Dr. R.'s opinion, 
it is more likely than not that the veteran became addicted 
to tobacco while he was on active duty.

The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Board notes that Dr. R. indicated 
he had treated the veteran before his death and had also 
reviewed the veteran's medical records, on which the 
physician based his most recent medical opinion that the 
veteran's nicotine dependence began in service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board concedes, for the purposes of the present decision, 
that the veteran's emphysema developed secondary to his 
nicotine dependence and long-term smoking of tobacco.  The 
Board believes that there is ample medical evidence of record 
to support this conclusion, including both the certificate of 
death and the veteran's treatment records showing that 
physicians specifically attributed the veteran's emphysema to 
his tobacco use.  Thus, the only question that remains to be 
resolved is whether the veteran's nicotine dependence arose 
during service.  See VAOPGCPREC 19-97.

Upon review of the objective and competent medical evidence 
of record, and Dr. R.'s written statements in particular, the 
Board is persuaded that the evidence is at a level of 
relative equipoise as to whether the veteran's nicotine 
dependence began in service.  Medical records reflect the 
veteran's history of smoking one pack of cigarettes a day for 
nearly 50 years, although there is some indication that he 
may have started to smoke prior to entering service, at age 
12.  Nevertheless, his ex-wife stated that he did not smoke 
prior to entering service and that after discharge he smoked 
a pack of cigarettes a day, and Dr. R., the veteran's 
treating physician, opined that it was unreasonable to assume 
that the veteran became addicted to cigarettes at that age, 
as many young people experiment but do not become addicted 
until they are regular users.  Moreover, Dr. R., who reviewed 
the veteran's medical records, has opined that it is more 
likely than not that the veteran became addicted to tobacco 
while he was on active duty.  The medical evidence shows that 
the veteran's long history of smoking tobacco led to the 
emphysema which caused the respiratory failure that led to 
his death.  Thus, Dr. R. found that the veteran's death from 
respiratory failure due to emphysema due to tobacco use was 
etiologically related to the nicotine dependence that arose 
during service.  See 38 C.F.R. §§ 3.310(a), 3.312.

At this point, the medical evidence of record tends to show 
that the veteran's nicotine dependence commenced in service 
(countering the evidence that he acknowledged smoking prior 
to entering service), and the veteran had a long history of 
tobacco smoking that caused the emphysema that led to the 
respiratory failure that was the cause of his death.  Having 
carefully reviewed the evidence, including the extensive 
medical records, the medical opinions of record, and the 
appellant's contentions, the Board is of the opinion that the 
evidence does not preponderate in her favor.  However, in 
view of the foregoing discussion, and with consideration of 
the benefit-of-the-doubt/reasonable-doubt doctrine, the Board 
will exercise our discretion to conclude that the evidence is 
in approximate balance as to whether the nicotine addiction 
which eventually contributed to the cause of the veteran's 
death began in service.

Accordingly, with resolution of the doubt in the appellant's 
favor, the Board concludes that service connection for the 
cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



